8 F.3d 820
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph B. SHUMATE, Jr., on behalf of himself and all otherinterested and/or similarly situated parties,Plaintiff-Appellant,v.NCNB CORPORATION;  NCNB National Bank of North Carolina;NCNB Financial Services, Incorporated,Defendants-Appellees.
No. 93-1502.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 25, 1993.Decided:  November 4, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.
Joseph B. Shumate, Jr., Appellant Pro Se.
Stephen McQuiston Hodges, PENN, STUART, ESKRIDGE & JONES, for Appellees.
W.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's orders (1) denying his request to subordinate the claims of NCNB Financial Services, Inc., and NCNB National Bank of North Carolina to the claims of Joseph R. Shumate, Jr., and other creditors, and (2) denying his motion to alter or amend judgment pursuant to Fed.  R. Civ. P. 59.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Shumate v. NCNB Corporation, No. CA-90-677-R (W.D. Va.  Mar. 18, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED